DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 9,536,634).
	Choi teaches insulation materials, suitable for use in insulating wires, etc., comprising a polymer base resin and inorganic particles, wherein the inorganic particles are comprised of a combination of dry zeolite particles (instant high magnetic permeability filler) and inorganic nanoparticles (instant dielectric constant adjustment filler)(col 2 ln 59 to col 3 ln 2; Table 1 chemical formula of zeolites). Choi teaches the dry zeolite particles have a porosity of 18-50% (col 3 ln 3-6) or may be hollow (col 5 ln 32-49) and are filled with air (col 6 ln 1-2)(instant air region (claim 1); instant in-filler air region (claims 4-6)) in order to provide the insulation material with a controlled dielectric constant range of 2.5 to 4 (col 6 ln 19-29). Choi further teaches the inorganic 
Choi does not specifically teach the magnetic permeability values (claim 1) or dielectric constant value of the nano silica (claim 2), however a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeGrande et al. (US 7,282,260).
LeGrande teaches coating compositions comprising a binder (instant base material) and an effective amount of electrically conductive and electromagnetic radiation absorptive particles dispersed therein (abstract), preferably a synergistic combination of carbon particles and metal-containing particles (col2 ln 15-22). LeGrande teaches the metal containing particles include silver or nickel coated hollow ceramic microspheres/microballoons and have electromagnetic radiation absorptive properties due to iron, nickel, iron oxide, ferrite, magnetite, cobalt, etc. components present in the ceramic material (col 2 ln 27-33; col 4 ln 1 to col 5 ln 7)(instant high 
LeGrande does not specifically teach the magnetic permeability values (claim 1) or dielectric constant values (claims 1 and 2), however a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gindrup et al. (US 4,624,798).
	Gindrup teaches compositions comprising an electrically nonconductive matrix (base material; see below) and dispersed therein electrically nonconductive magnetic microballoons having an electrically conductive coating of metal (abstract; col 2). Gindrup teaches the microballoons are hollow or porous spheres of plastic, glass or ceramic, which are magnetic due to the presence of metals of iron, ferrite, iron oxide, nickel or mixtures thereof (col 2 ln 30 to col 3 ln 12)(instant high magnetic permeability 
Gindrup does not specifically teach the magnetic permeability values or dielectric constant value, however a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gindrup et al. (US 5,786,785).
	Gindrup teaches electromagnetic radiation absorptive compositions comprising microspheres of radiation absorbing materials having an electrically conductive coating of metal (abstract; col 2). Gindrup teaches the microspheres/microballoons are hollow or porous spheres of ceramic, which are magnetic due to the presence of carbon, iron, ferrite, nickel or cobalt (col 2 ln 20 to col 3 ln 15)(instant high magnetic permeability 
Gindrup does not specifically teach the magnetic permeability values or dielectric constant value, however a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,779,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar thermally conductive compositions comprising a base material, a high permeability filler, and a permittivity adjusting filler (instant dielectric adjustment filler), wherein an air region is present inside either or both filler materials. Further the compositions of the instant and patent have substantially similar resultant properties. 
It is noted that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767